Interim Decision #2377 .

MATTER OF MARINO

In Deportation Proceedings A-19499635
Decided by Board April 80, 1975
Respondent was found deportable under the provisions of section 241(a)(2), of the Immigration and Nationality Act, as a nonimmigrant visitor who had remained longer than
authorized. At a reopened hearing respondent's application for adjustment of status
under section 245 of the Act was denied because he was excludable under section
212(a)(9) of the Act, as one who had been convicted of a crime of moral turpitude. The
appeal is dismissed. Respondent contended that his conviction in Italy of fraudulent
destruction of his own property was (1) not a final conviction, as wheri he appealed the
conviction, an Italian presidential decree of amnesty extinguished the crime, and (2) the
conduct wee in any event a petty offense because the penalty assessed was only six

months in jail. The foreign amnesty is ineffective to prevent deportation. In determining whether the conviction for the crime under Article 642 of the Italian Penal Code was
a felony or misdemeanor, the equivalent United States crime most comparable is the
crime described in District of Columbia Code, 22 -02 which is a felony. Therefore, the

petty offense acception to section 212(a)(9) of the Act is not available to respondent.
CHARGE:

Order: Act of :1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrant visitori'emained longer.
ON BEHALF OF, RESPONDENT:

ON BEHALF OF' SERVICE:

Mario M. De 0 Dtatis, Esquire
253 Broadway
New York, New York 10007

Appellate Trial Attorney

Irving A. Appleman

This is an appeal from the January 30, 1973 decision of the immigration judge, made at a reopened hearing, in which he reaffirmed an
earlier decision finding the respondent deportable, denied the respondent's application for adjustment of status on the ground that he was
excludable under section 212(a)(9) of the Immigration and Nationality
Act as a person who had been convicted of a crime involving moral
turpitude, and regranted the privilege of voluntary departure. We
agree with the immigration judge's excellent opinion; the appeal will be
dismissed. _ _
The respondent, a native and citizen of Italy, has applied for adjustment of status on the basis of an approved fifth preference visa petition
284

Interim Decision #2377
filed on his behalf by his sister. Standing in the way are the following
facts. On December 6, 1962 the respondent was convicted in Italy under
Article 642, Italian Penal Code, of fraudulent destruction of his own
property.' He was sentenced to six months in prison and a fine of
100,000 lire, the equivalent of $160 at that time; the sentence was
suspended for five years. He appealed the judgment on the day it was
rendered. However, on March 8, 1963 the Italian court declared it
"unnecessary to proceed. . . [with the appeal] by reason of the extinction of said crime following amnesty." (Exh. 7.)
On appeal counsel contends that the conviction on the basis of which
the respondent has been found ineligible for adjustment of status lacks
the requisite finality, because a direct appeal from the conviction was
pending when a presidential decree of amnesty extinguished the crime,
cutting off the respondent's opportunity to vindicate himself on appeal.
He states that the right to appeal a conviction is a basic right, and he
cites several New York State cases and Will v. INS, 447 F.2d 529 (C.A.
7, 1971). In Will the court held that as long as a direct appeal was
pending from the alien's conviction, the alien had not been "convicted"
with the requisite finality to support deportation. Counsel further asserts that even if there was a final conviction, the comparable crime in
the United States is a misdemeanor classifiable as a petty offense and
therefore an exception to section 212(a)(9) of the Act.
It has often been held that a foreign amnesty or pardon is ineffective
to prevent exclusion or deportation. U.S. ex rel. Palermo v. Smith, 17
F.2d 534, 535 (C.A. 2,1927); Matter of Adamo, 10 L & N. Dec. 593 (BIA
9 I.
1964); Matter ofB—, 7 I. & N. Dec. 155 (BIA 1956); Matter of
& N. Dec. 132, 134 (BIA 1960); Matter of G—, 5 I. & N. Dec. 129 (BIA
1953). Moreover, in Will v. INS, supra, the conviction, the finality of
which was in issue, was the basis for the finding of deportability. The
burden was on the Immigration and Naturalization Service to prove
deportability by clear, convincing, and unequivocal evidence. Woodby v.
INS, 385 U.S. 276 (1966). In the instant case, however, deportability is
conceded. The question of the finality of the conviction has arisen in the
context of an application for adjustment of status. An application for
adjustment of status bears the burden of proving that he is eligible for
such relief and that discretion should be exercised in his behalf. 8 CFR
242.17(d); Cabrera v. INS, 415 F.2d 1096 (C.A. 9, 1969); Montemurro v.
INS, 409 F.2d 832 (C.A. 9, 1969). The respondent's appeal is no longer
pending. His conviction appears to us to be final; he has not proven to us
that it was not. Furthermore, even if, as counsel contends, the Italian
Whoever, for the purpose of gaining for himself or others the premium of an insurance
against accidents, destroys, disperses, deteriorates or hides objects of his own property,
is punished with prison of sir months to three years and with a fine up to 400,000
lire. . . . (Exh. 9A translation.)

285

Interim Decision #2377
procedure of dismissing pending appeals upon the granting of amnesty
deprives persons such as the respondent of rights that are considered
basic in American law, there is no requirement that a foreign conviction
must conform to rights guaranteed by statute in the United States. Cf.
Matter of Gutierrez, 14 I. & N. Dec. 457 (BIA 1973); Matter of M—,
supra. We agree with the immigration judge that the respondent's
conviction was final for immigration purposes.
Counsel maintains that in determining whether the crime in question
was a felony or a misdemeanor, the immigration judge erred in his
choice of an equivalent United States crime. The immigration judge

found Article 642 of the Italian Penal Code to be most comparable with
District of Columbia Code 22-402 (not 22-401, as counsel erroneously
asserts), burning one's own property with intent to defraud or.injure
another. 2 Counsel compares the crime with the New York crime of
reckless endangerment of property.
To determhe whether a crime committed in a foreign country should
be classified as a felony or a misdemeanor, the offense is examined in the
light of the maximum punishment bnposable for an equivalent crime
described in Title 18 of the United States Code or, if an equivalent
offense is nut found there, Title 22 of the District of Columbia Code.
Giammario v. Hurney, 311 F.2d 285 (C.A. 3, 1962); Matter of Grazley,
14 L & N. Dec. 330 (BIA 1973); Matter of T—, 6 I. & N. Dec. 508, 517
(A_G_ 1955). A misdemeanor is any offense other'than one punishable by

death or by imprisonment for a term exceeding one year. 18 U.S.C.
sections (1), (2).
There is no crime equivalent to Article 642 in Title 18 of the United
States Code. We agree with the immigration judge that section 22-402
of the District of Columbia Code is the provision most nearly equivalent
to the Italian statute under which the respondent was convicted. It is
clearly a felony, carrying a maximum penalty of 15 years in prison. It

differs from the Italian statute mainly in that (1) it covers destruction by
fire only and not by any other means, while the Italian provision . does
not mention the means of destruction; and (2) it makes no specific

mention of insurance. However, there is nothing on the face of the
statute to indicate that it would not be applied in a situation where the
property was burned so that the perpetrator could collect the insurance.
Since the resp Dndent was convicted of a crime involving moral turpitude
which was a felony, the petty offense exception to section 212(a)(9) of
the Act is not available to him.
2 Whoever maliciously burns or sets fire to any dwelling, shop, barn, stable, store, or
warehouse or other building, or any steamboat, vessel, canal boat, or other watercraft, or
any goods, wares, or merchandise, the same being his own property, in whole or in part,

with intent to def?aud or injure any other person, shall be imprisoned for not more than

fifteen years.

286

Interim Decision #2377
We find counsel's other contentions to be without merit.
For the foregoing reasons we find that the respondent has not sustained his burden to establish that he is eligible for adjustment of status
under section 245 of the Act. Accordingly, we shall dismiss his appeal.
ORDER: The appeal is dismissed.
Further order: Pursuant to the immigration judge's order, the respondent is permitted to depart from the United States voluntarily
within such time and under such conditions as the district director may
direct; and in the event of failure so to depart, the respondent shall be
deported as provided in the immigration judge's order.

Irving A. Appleman, Board Member, abstained from consideration of
this case.

287

